Citation Nr: 1230036	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-07 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety disorder, and panic disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and R.H.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran had active military service from February 1959 to March 1962. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from May and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran and his wife testified before the undersigned Veterans Law Judge on March 16, 2011.  A transcript of the hearing has been associated with the Veteran's claims file. 

In January 2012, the Board remanded this issue to the agency of original jurisdiction (AOJ) for further evidentiary development.  The case has since been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that is attributable to his active military service.  


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, including PTSD, depression, anxiety disorder, or panic disorder, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.   To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in his or her possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding this claim.  Through a February 2009 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim, including the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   

The Board also finds that the identified notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with this issue.  The Veteran's service records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.   The post-service treatment records include clinical notes from the Huntington, West Virginia, VA Medical Center (VAMC) dated since February 2010, which were requested by the Board in its January 2012 remand.  

The Veteran was provided a VA examination in connection with his claim, the report of which is also of record.  The examination report contains sufficient evidence by which to decide the claim, by identifying all of the Veteran's current psychiatric disorders and stating the medical probabilities that the disorders are related to his period of active service.  As a result, the Board is satisfied there was substantial compliance with its January 2012 remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.  

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has been diagnosed with PTSD, anxiety disorder, panic disorder, and depression.  He asserts that his acquired psychiatric disorders are the result of exposure to heightened tensions between Allied and Soviet forces during the Berlin Crisis in 1961 and the subsequent construction of the Berlin Wall.  According to the Veteran, he was advised by his commanding officers that nuclear war was imminent, and that he should see a chaplain because he had approximately 3 days to live.  The Veteran contends that he has experienced anxiety, panic attacks, and symptoms of PTSD since that time.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  The DSM-IV sets forth specific criteria which must be met to establish a diagnosis of service connection for PTSD.  These are as follows:

A.  The person has been exposed to a traumatic event in which both of the following were present: 

(1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and 

(2) the person's response involved intense fear, helplessness, or horror. . . .

B.  The traumatic event is persistently experienced in one (or more) of the following ways: 

(1) recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; 
      (2) recurrent distressing dreams of the event;
(3) acting or feeling as if the traumatic event were recurring (includes a sense of reliving the experience, illusions, hallucinations, and dissociate flashback episodes, including those that occur on awakening or when intoxicated);  
(4) intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; or
(5) physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.

C.   Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), as indicated by three (or more) of the following: 

(1) efforts to avoid thoughts, feelings, or conversations associated with the trauma; 
(2) efforts to avoid activities, places, or people that arouse recollections of the trauma;
      (3) inability to recall an important aspect of the trauma;
(4) markedly diminished interest or participation in significant activities;
      (5) feeling of detachment or estrangement from others; 
(6) restricted range of affect (e.g., unable to have loving feelings); or
(7) sense of a foreshortened future (e.g., does not expect to have a career, marriage, children, or a normal life span).

D.  Persistent symptoms of increased arousal (not present before the trauma), as indicated by two (or more) of the following: 

      (1) difficulty falling or staying asleep; 
      (2) irritability or outbursts of anger; 
      (3) difficulty concentrating;
      (4) hypervigilance; or
 	(5) exaggerated startle response.

E.  Duration of the disturbance (symptoms in Criteria B, C, and D) is more than 1 month.

F.  The disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The Veteran's service treatment records (STRs) indicate that he served in Germany during the Berlin Crisis of 1961, but do not reflect complaints of, or treatment for, any psychiatric symptoms.  His January 1962 separation examination is also negative for any psychiatric abnormalities.  

During his March 2011 hearing, the Veteran testified that he began experiencing "panic attacks" immediately following his discharge from active service.  He asserts that he sought treatment from his local physician for these symptoms and was prescribed Valium.  

The record reflects that the Veteran filed a claim for a "nervous" condition in March 1963, approximately one year after his discharge.  During a VA psychiatric examination in April 1963, the Veteran stated that he "did not care about the service ... the duty in service was easy.  He considered it an adventure."  His reported psychiatric symptoms included being "afraid of responsibility ... not really unhappy but ... not happy."  The Veteran did not describe any panic attacks, excessive anxiety or depressive symptoms, although he did admit to vague concerns about money.  He did not indicate that he had sought treatment for any psychiatric symptoms, although he did state that he was told he suffered from "nerves" in 1958 after an attack of rheumatic fever.  The examiner found that, although the Veteran "seems to struggle with schizoid tendencies," there was "no definite [neuropsychological] disease found."  

The next evidence of post-service treatment for psychiatric symptoms is dated in November 2000, when the Veteran sought treatment at a private mental health clinic for "panic attacks."  These attacks were described as "acute episodes of anxiety with shortness of breath, rapid heart rate, numbness around his mouth, sweatiness."  They usually happened when he was "in a car and far from home," and compelled him to turn around.  He indicated that he had previously been treated with Valium, but that he had never received psychiatric treatment before.  A mental status examination was essentially normal.  The diagnosis was panic disorder with agoraphobia.  

Notes from the Veteran's primary treatment provider, Dr. J.B., reflect that the Veteran's primary concerns were the health of his wife and daughter and the stress that was brought about by their respective illnesses.  In March 2001, it was noted that anti-depressants had "[decreased] his PTSD dreams about [m]ilitary/fears but never stopped his panic."  There were no further references to PTSD or military service until May 2007, when the Veteran stated that he was sleeping with a weapon under his pillow as he had done when he initially left service.  The Veteran indicated that he "had PTSD but it went away."  Dr. B. noted that the Veteran was "in Germany when the wall was built."  The Veteran also reported "military dreams but doesn't know why now ... I got pretty messed up when I was in the Army (emotionally)."  

In May 2008, Dr. B. noted that the Veteran was focusing on his experience in the Berlin Crisis.  The Veteran stated that he "had problems back then," which Dr. B characterized as "almost like a [psychotic episode]/depression."  The Veteran also stated that he had had dreams about his military service every night until commencing psychiatric treatment with Dr. B.  

In January 2009, the Veteran stated to Dr. B. that he was almost finished filing his VA disability "paperwork" but that he found it difficult and that he frequently "teared up."  The Veteran reported that he was told during the Berlin Crisis to visit a chaplain and that he had approximately 3 days to live.  He then remembered the Berlin Wall being built.  The Veteran stated that he "used to have terrible dreams and couldn't go to [m]ilitary [m]ovies and it about went away but now it's back worse."  

In January 2009, Dr. B. provided a statement in connection with the Veteran's claim for service-connected benefits.  It does not appear that the Veteran's claims folder was made available for review.  He indicated that the Veteran had "some difficulty in the military," noting that the Veteran had told him he was "up for court-martial 3 times, mostly for things relating to joy rides, etc."  Dr. B. also noted the Veteran's reports of exposure to high tension between Soviet and Allied forces "at the Brandenburg Gate" and that he was told to see a chaplain because he had 3 days to live.  

Dr. B. indicated that the Veteran appeared to have had symptoms of PTSD immediately following his discharge from the military.  His "symptoms come and go and quite often have to do with related stress.  He has nightmares, intrusive thoughts, avoidant behavior, and anticipatory anxiety."  Dr. B. went on to state that the Veteran's symptoms satisfied "almost all categories" of the DSM-IV criteria for a diagnosis of PTSD.  According to Dr. B., the Veteran had "been exposed to traumatic events, his response was intense fear with helplessness and horror, and he felt as if he were going to die.  The traumatic experience has caused recurrences with intrusive, distressing recollections and distressing dreams."  The Veteran also had to avoid "movies and situations" because it triggered re-experiencing of his trauma.  Dr. B. then stated that the Veteran demonstrated "avoidant behavior" but did not elaborate further.  The Veteran also had "decreased interest in activities outside of the home ... periods of estrangement and detachment ...[and] a sense of foreboding about his future."  He also had chronic sleep impairment, outbursts of "anger and concentration," and hypervigilance.  All of these symptoms were "of clinical significance which has caused impairment socially and occupationally."  

Dr. B. then went on to note that the Veteran's father died shortly after his discharge, which may have triggered his reported "panic attacks."  It was "impossible" for Dr. B. to determine whether these episodes were related to the Veteran's PTSD, since he was not treating the Veteran at that time.  Dr. B. indicated that he had "never really treated [the Veteran] intensely for his PTSD as he truly does have Generalized Anxiety Disorder as well as Panic Disorder," as well as a co-existing depressive disorder.  Dr. B. found that the Veteran's traumatic experiences in the military triggered his PTSD, and "complicated his emotional status and led to the development of dysthymia as well as an overall Generalized Anxiety Disorder and Panic Disorder."  

Post-service VA clinical notes include various mood disorder screens, in which the Veteran reported no symptoms of feeling the "blues," depression, fear, restless sleep, or hopelessness about the future.  Similarly, all screens for PTSD have been negative, with the Veteran denying recent nightmares about a traumatic incident, avoidance symptoms, hypervigilance, and feelings of numbness and detachment.  The clinical notes do reflect a stated history of "panic attacks."  In November 2002, the Veteran indicated that he had suffered from panic attacks for 27 years, which would place the onset of these episodes in about 1975.  

The Veteran underwent a VA mental disorders examination in February 2012.  The claims folder was reviewed.  He reported experiencing "panic attacks" on a frequent basis.  The Veteran discussed his military experiences in the Berlin Crisis with the examiner, indicating that he was told there would be nuclear war.  The examiner noted that this did not meet the stressor criteria for a diagnosis of PTSD.  Symptoms resulting from that incident included "dreams about l[]ying down and shooting Russian soldiers."  The examiner indicated that "this is not a factual dream, and [was] not a PTSD re-experiencing symptom."  The Veteran further indicated that he "thinks of the military" but did not "endorse anything that would be consistent with [re-experiencing criteria] for PTSD."  The Veteran did indicate that he had some insomnia.  He reported "getting 'choked up' when he saw military movies" because they were patriotic, not because they triggered any episodes of re-experiencing.   The examiner further noted that the Veteran "did not endorse any avoidance symptoms."  Symptoms the Veteran did attribute to PTSD included "respiratory infections."  The VA examiner stated that the rationale for this was unclear, and that the Veteran did not identify any true symptoms of PTSD.  

Psychological testing showed evidence of "marked over-reporting" of PTSD symptoms.  The examiner also noted that the diagnostic criteria for panic disorder and PTSD were not met.  Thus, "the most accurate diagnosis at this time appears to be Anxiety Disorder NOS."   

During a diagnostic interview, the Veteran stated that he had a good relationship with his wife and daughter. A typical day included taking his grandson to school, then meeting with friends for approximately an hour at a local restaurant before going home to do chores.  He had episodes of anxiety when taking trips and vacations away from familiar territory, which resolved when he got closer to home.  He was retired from a teaching career, stating that he "had problems with nervousness" and that the "kids were making him crazy."  

The examiner found that the Veteran had not been exposed to a traumatic event, did not persistently re-experience a traumatic event, did not endorse persistent avoidance of stimuli associated with trauma or numbing of general responsiveness, did not show persistent symptoms of increased arousal, and did not meet the full criteria for a diagnosis of PTSD.  Dr. B.'s treatment records and January 2009 opinion were noted and addressed.  The examiner noted that Dr. B. had "never formally diagnosed [the Veteran] with PTSD during the course of his treatment ... lists PTSD symptoms with little explanation, and some of the PTSD symptoms listed were never documented in other treatment records.  For example, avoidant behavior, detachment, hypervigilance, anger, and decreased concentration are listed in the [January 2009] letter, but were never mentioned in the treatment records."  The examiner also pointed out that the Veteran had not mentioned those symptoms during the examination.  The examiner further noted Dr. B.'s statement that he had "never really treated the Veteran for PTSD," which, in her view, was because the Veteran did not have PTSD.  The only potential PTSD symptoms documented in Dr. B.'s treatment records were "military dreams," which her examination revealed were "non-factual" dreams and therefore not PTSD re-experiencing symptoms.  Thus, in the examiner's view, Dr. B.'s January 2009 opinion was "clearly erroneous."  

The examiner found that the Veteran's symptoms of chronic sleep impairment and anxiety met the diagnostic criteria for anxiety disorder; however, she noted that there was "no continuum of treatment that would suggest that currently experienced anxiety symptoms are related to military service or had onset during service."  

The Board finds that the VA clinical notes, Dr. B.'s treatment records, and the February 2012 VA examination are persuasive evidence that the Veteran does not have PTSD in accordance with DSM-IV criteria.  The Veteran has consistently denied having symptoms of PTSD in various PTSD screens conducted by VA clinicians over a period of several years.  Dr. B.'s treatment records make vague references to "PTSD dreams," "military dreams," and hypervigilance, but a formal diagnosis of PTSD was not made, and the Veteran was not treated for PTSD by Dr. B.  The February 2012 VA examiner stated unequivocally that the Veteran does not have PTSD because the traumatic event he claims to have experienced during military service did not result in feelings of helplessness or horror, and he did not have persistent symptoms of re-experiencing, avoidance, detachment, or increased arousal.    In fact, the only symptom the Veteran attributed to PTSD was "respiratory infections," which is not among the DSM-IV criteria for a diagnosis of PTSD.  The VA examiner reviewed the claims folder and conducted psychological testing (showing "marked over-reporting" of the Veteran's symptoms) and a diagnostic interview of the Veteran before coming to a conclusion as to the nature and etiology of his psychiatric disorder.  Her opinion is reasonably based on the evidence of record, neuropsychological testing and her interview of the Veteran; thus, it is of significant probative value.  

Although Dr. B. is competent to render an opinion as to the nature and etiology of the Veteran's psychiatric disorder, the Board finds that his diagnosis of PTSD as a result of military stressors inherently lacks credibility.  As noted by the VA examiner, there is no indication in Dr. B.'s treatment records that the Veteran ever experienced "intrusive, distressing recollections," "avoidant behavior," "decreased interest in activities outside the home," "periods of estrangement and detachment," a "sense of foreboding about his future,"  or "disturbances of clinical significance which has caused impairment socially and occupationally."  Although the Veteran reported "military dreams" and that his dreams were "terrible," there is no indication in Dr. B.'s treatment records that these dreams constituted re-experiencing of any military stressors.  He did not refer to intrusive thoughts or recollections of his military stressors during his waking hours.  There is no indication the Veteran avoided talking about his military service.  Although the Veteran reported that he experienced increased anxiety when traveling far from home, he did engage in several activities outside the home, including taking his grandson to school and meeting with friends at a local restaurant on a daily basis.  He indicated that he had very good relationships with family and friends; thus, it is unclear how Dr. B. concluded that the Veteran demonstrated estrangement and detachment.  The Veteran also did not endorse a sense of foreboding about his future to Dr. B.  In fact, during all of his clinical PTSD screens conducted at the VAMC, the Veteran indicated that he did not experience feelings of hopelessness.  Moreover, as the VA examiner pointed out, Dr. B. had never actually treated the Veteran for PTSD.  In addition, Dr. B. did not have the benefit of reviewing the claims folder prior to rendering his opinion; thus, he was unable to discuss the significance of the STRs that were negative for any psychiatric treatment, or the personnel record that makes no mention of "being up for court-martial 3 times." Because Dr. B.'s conclusions are not reasonably based on his treatment of the Veteran or on the evidence of record, the Board finds that his opinion is of less probative value.  Id.

The Board notes that the Veteran has also been diagnosed with anxiety disorder, panic disorder and depression.  However, after review of the evidentiary record, the Board finds that service connection for these disorders is not warranted.  In a VA clinical note dated in November 2002, the Veteran indicated that he had suffered from panic attacks since approximately 1975, well after his discharge from active service.  Although the Veteran stated to Dr. B. that he had significant emotional difficulty during his period of active service, the STRs are negative for any findings of a psychiatric disorder.  The Veteran did file a claim for service connection for a "nervous disorder" in March 1963; however, on VA examination in April 1963, the Veteran was unable to articulate any real psychiatric symptoms other than not feeling happy all the time and having some concern about money.  Significantly, he advised the examiner that he felt his active service was "easy" and that he looked at it as an adventure.  The Veteran did not indicate that he was having any psychiatric difficulties as a result of his service.  In addition, his post-service medical records do not reflect any documentation of a diagnosed psychiatric disorder until November 2000 when the Veteran was seen in Dr. B.'s clinic for evaluation of panic disorder, which he attributed to going long distances from home.  During the course of his treatment with Dr. B., the Veteran's stressors primarily concerned the health of his wife and daughter, with only vague references to military stressors.  VA clinical notes document a stated history of "panic attacks."  In light of the foregoing, the Board finds that Dr. B.'s conclusion that the Veteran's anxiety disorder, panic disorder, and dysthymia are the result of military service is inconsistent with the evidence of record and his own treatment of the Veteran.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to attest to his observations of increased anxiety and expressions of panic.  Layno; 38 C.F.R. § 3.159(a)(2).  However, his contentions are clearly at odds with the medical evidence of record.  In April 1963, approximately one year after his discharge, the Veteran indicated to a psychiatric examiner that his service was "easy" and that he viewed it as an adventure.  The Board finds it significant that the Veteran filed a claim for service connection for a nervous disorder, but then failed to discuss any manifestations of psychiatric distress or emotional trauma as a result of service.  In November 2002, the Veteran stated to a VA clinician that his panic attacks had begun approximately 27 years prior, in 1975, well after his discharge from service.  In fact, the Veteran did not begin to relate any psychiatric symptoms to his service until approximately 2001.  Thus, the Board finds that the lay assertions made by the Veteran as to the onset of his symptoms during service lack credibility.  Indeed, it appears that the complaints he had shortly after service may have been related to the loss of a family member after service.

Given the VA examiner's opinion, the absence of significant complaint or treatment until many years after service, and the absence of any credible evidence showing continuity of psychiatric symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  A psychiatric disorder was not incurred in or aggravated by service, and there is no believable evidence of a nexus between the post-service diagnoses and active service.  As such, the Veteran's claim for service connection for an acquired psychiatric disorder must be denied.  There is no doubt of material fact to be resolved in the Veteran's favor.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit-of-the-doubt rule does not apply when preponderance of evidence is against claim).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety disorder, or panic disorder, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


